Citation Nr: 0804762	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-41 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1965 to March 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision of the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
denied service connection for bilateral hearing loss.  In his 
December 2005 VA Form 9, substantive appeal, the veteran 
requested a Travel Board hearing.  In a statement received 
October 2007, he indicated he no longer wanted a hearing 
before the Board.


FINDING OF FACT

It is not shown that the veteran has a hearing loss 
disability of either ear by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An October 2003 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the 
October 2003 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  Thus, he has 
been adequately informed of the need to submit relevant 
evidence in his possession, has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating bilateral hearing loss, or 
those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and this decision does not do so.   

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for VA examinations in 
February 2004 and July 2005.  The veteran has not identified 
any pertinent evidence that remains outstanding and in an 
April 2007 statement indicated that he did not have any more 
information or evidence supporting his claim to submit.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

B.	Factual Background

The veteran's SMRs are silent for complaints, findings, 
treatment or diagnoses relating to bilateral hearing loss.  
An audiometric examination performed at the time of his 
service entrance examination in February 1965 revealed 
puretone air conduction thresholds, in decibels, were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
5 (20)
-5 (5)
0 (10)
-5 (5)
-10 (-
5)
n/a
Left 
Ear
15 (30)
-5 (5)
0 (10)
-5 (5)
-5 (0)
-5 (5)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

On February 1969 service separation examination, the ears 
were normal on clinical evaluation; spoken and whispered 
voice testing showed that the veteran's hearing acuity was 
normal (15/15).

The veteran's DD 214 reflects he served as a Marine Corps 
rifleman.  Service personnel records document he served 
overseas in Vietnam and engaged in combat operations.  

On February 2004 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
35
LEFT
10
10
20
25
25
Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The veteran reported serving with the 
infantry in Vietnam.  He complained of decreased hearing 
during and since his military service.  His postservice noise 
exposure included working in a steel mill for 4 years with 
some hearing protection worn.  The examiner found that 
puretone air and bone conduction thresholds indicated that 
the veteran's hearing was within normal limits bilaterally.

The veteran had an audiometric evaluation performed at the 
Columbia Hearing Center in June 2004.  

On July 2005 VA audiological evaluation, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
35
LEFT
15
10
20
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
Mild sensorineural hearing loss was diagnosed in the right 
ear; the left ear was found to be clinically normal.  The 
examiner stated that the most likely etiology of the 
veteran's hearing loss was acoustic trauma.  

On July 2005 VA examination for ear disease, the examiner 
opined, "According to the VA standards for ratings purposes, 
it does not appear that he will meet the criteria for 
impaired hearing could be a disability at this point, but I 
will not make determination.  I will make a determination 
that it seems most likely that the patient's hearing loss 
pattern is consistent with noise-induced trauma that he 
suffered during the military since he does not report any 
other noise exposure that he was exposed to without hearing 
protection."  

In his December 2005 VA Form 9, substantive appeal, the 
veteran stated that he should be granted service connection 
for bilateral hearing loss because according to the results 
of his private audiometric evaluation he meets the criteria 
for hearing loss as defined by 38 C.F.R. § 3.385, and because 
VA examiners attributed his hearing loss to in-service 
acoustic trauma.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the veteran served as a rifleman in 
service, participated in combat operations while serving in 
Vietnam, and, as such, was exposed to noise trauma in 
service.  The next threshold matter that must be addressed is 
whether the veteran has a diagnosis of hearing loss.  

On separation from service, the veteran's hearing acuity was 
within normal limits bilaterally.  As there is also no 
evidence that hearing loss disability was manifested in the 
first postservice year, there is no basis in the record for 
establishing service connection for hearing loss disability 
on the basis that it became manifest in service, and 
persisted, or on a presumptive basis (as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1137).  Furthermore, the record 
does not show that the veteran has a hearing loss disability 
by VA standards.  In this regard VA has assisted the veteran 
by arranging for several VA audiological evaluations/ear 
examinations.  Although VA examiners have opined that the 
veteran has a mild sensorineural hearing loss consistent with 
acoustic trauma (specifically in the right ear), no 
audiometry of record has shown that the veteran has a hearing 
loss disability as defined by regulation (38 C.F.R. § 3.385).  
[Notably, there is no indication that June 2004 private 
audiometry was conducted in the specific manner required by 
regulation.  Consequently, neither the puretone thresholds 
nor the speech discrimination testing results are appropriate 
for use in establishing whether the veteran has a hearing 
loss disability by VA standards.]

The veteran also argues he should be granted service 
connection for bilateral hearing loss as VA examiners have 
attributed his hearing loss to in-service acoustic trauma.  
However, his service connection claim fails not for lack of a 
nexus opinion, but because he has yet to show that he has a 
hearing loss disability by VA standards.  

Because the record does not show the veteran has a hearing 
loss disability of either ear as defined by regulation, the 
Board finds that there is no valid claim of service 
connection for such disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Hence, the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


